United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20420
                        Conference Calendar



BRUCE LEE WILLIS,

                                    Plaintiff-Appellant,

versus

BATES, Officer; RICHARD, Officer; TOLLIVER, Officer;
GRIFFIN, Officer; MOSLEY, Officer,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-134
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Bruce Lee Willis, Texas prisoner # 717354, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action as malicious under 28 U.S.C. § 1915(e)(2)(B)(i).       Willis

argues that this lawsuit is not duplicative because his previous

lawsuit, Willis v. Bates, No. 02-20532 (5th Cir. Oct. 29, 2002)

(unpublished), was not pending when he filed this lawsuit.

The prior lawsuit need not be pending for the second lawsuit to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20420
                                 -2-

be duplicative and thus malicious.    A district court may dismiss

a lawsuit as malicious if it arises from the same series of

events and alleges many of the same facts as an earlier suit.

Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988).     A review

of the allegations made by Willis in his previous lawsuit against

Bates shows that they are sufficiently similar to the allegations

made in this case.   The district court did not abuse its

discretion in dismissing Willis’s complaint as malicious.

Bailey, 846 F.2d at 1021.

     Willis’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5th Cir.

R. 42.2.

     We remind Willis that he has accumulated three strikes, and

that he may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.